Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,677,518 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-272-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






Wilkens
February 11, 2021
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637